DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to the amendment filed on 09/12/22.  Examiner acknowledged that claims 1-20 are pending.
The information disclosure statement (IDS) submitted on 10/21/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 09/12/22 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 11, applicant argues (see p.8 of the Remarks) that Lys fails to disclose these features. For example, Lys fails to disclose (1) a sensor module disposed on the printed circuit board; (2) an illumination circuit disposed on the printed circuit board, and (3) the printed circuit board including a power circuit with first and second input/output (I/0) power terminals.

    PNG
    media_image1.png
    357
    597
    media_image1.png
    Greyscale

Examiner markup Fig. 2

Examiner disagrees because Lys ‘886 teaches in (Fig. 1) sensor (42) disposed on the PCB [see Lys (US 6166496) by incorporation in (Fig. 82) showing a badge/PCB (1060) having sensor/detector (1066) and LEDs (1061) disposed on it; Dowling (US 2003/0222587) of CON of 09/213607 teaches in (Fig. 1) a sensor (40) and LEDs (20) disposes on a PCB (10)].  Additionally, Lys ‘886 also teaches the PCB including a power circuit (Examiner markup Fig. 2: A) with I/O terminals (Fig. 2 input terminals to 44 and output terminals from 44).  Thus, Lys ‘886 teaches the limitations as claimed.  Accordingly, the rejection of claims 1 and 11 over Lys ‘886 is maintained. 

Regarding Claims 1 and 11, applicant argues (see p.9 of the Remarks) that Lys and Mueller fail to disclose a microcontroller module, a sensor module, and illumination circuit that are all disposed on a printed circuit board, and the printed circuit board includes a power circuit with first and second input/output (I/O) power terminals, as claimed.
Examiner disagrees as the refers to the response given above.  Accordingly, the rejection of claims 1 and 11 over Lys ‘886 is maintained.
Claims 2-10 and 12-20 are similarly rejected as they respectively depend on the rejected claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7, 9-12, 14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lys (US 2003/0057886).

    PNG
    media_image1.png
    357
    597
    media_image1.png
    Greyscale

Examiner markup Fig. 2

Regarding Claim 1, Lys teaches a light module (Fig. 2), comprising: a printed circuit board (Fig. 2: it’s well known that circuit components are arranged on a board; Fig. 15: 202; [0143] “the conduit may be a circuit board that includes breaks and connectors between the breaks between the lighting systems 102”) including a power circuit (Examiner markup Fig. 2: A) with first and second input/output (I/O) power terminals (Fig. 2: input terminals to wires of 44, output terminals to wires of 44), and a first data circuit (Examiner markup Fig. 2: 29, B) with first and second I/O data terminals (Fig. 2: 32A, 32B); a microcontroller module (Fig. 2: 46) disposed on the printed circuit board and operably coupled to the first data circuit; a sensor module (Fig. 2: 42) operably coupled to the microcontroller module via a second data circuit (Fig. 2: 43), wherein the microcontroller module is adapted to receive data from the sensor module; and an illumination circuit (Fig. 2: 52A-D, 50) disposed on the printed circuit board and including a light element ([0090] “the devices 52A-52D may be individual light sources”), the light element is operably coupled to the power circuit, 
Lys does not explicitly teach in Fig. 2 an illumination circuit including a switching element and a sensor module disposed on the printed circuit board and the switching element is operably coupled to the microcontroller module via the first data circuit, and the switching element is adapted to receive a signal from the microcontroller module to illuminate the light element.  However, [ 0091] “control circuitry 50 of the controller 26 shown in FIG. 2 may include one or more digital-to-analog converters (not shown in the figure) to convert data portions received from the microprocessor 46 to analog voltage or current output signals provided by the output ports”; Mueller (US 6016038) by incorporation also teaches in Fig. 9 switch 90 connected to µC 92 for controlling the lights (120, 140, 160); Fig. 3 teaches the sensor disposed on a circuit board of controller 26B that includes input port 31.  Furthermore, [Lys (US 6166496) by incorporation in (Fig. 82) showing a badge/PCB (1060) having sensor/detector (1066) and LEDs (1061) disposed on it; Dowling (US 2003/0222587) of CON of 09/213607 teaches in (Fig. 1) a sensor (40) and LEDs (20) disposes on a PCB (10)].  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Lys in order to use a circuit board as a substrate for arranging electrical components and as well as driving the lighting elements with switching elements using data signal from the microcontroller since the lighting fixture can be controlled in response to various stimuli for a variety of space illumination applications [0068].  Therefore, the subject matter claimed would have been obvious in view of Lys.

Regarding Claim 2, Lys teaches the light module of claim 1, further comprising a power management module (Fig. 2: 44) disposed on the printed circuit board and operably coupled to the power circuit, wherein the power management module is adapted to provide power (Fig. 2: via output of 44; [0089] “power supply 44 provides power to the microprocessor 46 and the control circuitry 50”) to the sensor module and the microcontroller module.

Regarding Claim 4, Lys teaches the light module of claim 1, wherein the switching element is adapted to operably couple the light element to the power circuit to cause operation of the light element (Mueller (US 6016038) by incorporation [col9 ln5-10] “A current switch 90, coupled to the microcontroller 92, may be used to control the current supply to LEDs 120, 140, and 160).

Regarding Claim 6, Lys teaches the light module of claim 1, wherein the second I/O power terminal and the second I/O data terminal (Fig. 15: right terminals of left PCB 202) are adapted to operably couple to a second printed circuit board (Fig. 15: left terminals of right PCB 202) of a second lighting module (Fig. 15: right side 102).

Regarding Claim 7, Lys teaches the light module of claim 1, wherein the printed circuit board further includes a ground circuit (Fig. 13: 112; Fig. 15, 112).

Regarding Claim 9, Lys teaches the light module of claim 1, further comprising a power source ([0042] “a power input pin adapted to receive external power”) operably coupled to the first I/O power terminal.

Regarding Claim 10, The light module of claim 1, further comprising a switching module (Fig. 1: 20; [0128] “The central processor 504 may also be associated with another controller, user interface, sensor, transducer or other system to initiate or generate lighting effects”) operably coupled to the first I/O data terminal.

Regarding Claim 11, Lys teaches a lighting system (Fig. 15), comprising: a first light module (Fig. 15: left side; Fig. 2), including: a first printed circuit board (Fig. 2: it’s well known that circuit components are arranged on a board; Fig. 15: 202; [0143] “the conduit may be a circuit board that includes breaks and connectors between the breaks between the lighting systems 102”) including a first power circuit (Examiner markup Fig. 2: A) with first and second input/output (I/O) power terminals (Fig. 2: input terminals to wires of 44, output terminals to wires of 44), and a first data circuit (Examiner markup Fig. 2: 29, B) with first and second I/O data terminals (Fig. 2: 32A, 32B); a first microcontroller module (Fig. 2: 46) disposed on the first printed circuit board and operably coupled to the first data circuit; a first sensor module (Fig. 2: 42) operably coupled to the first microcontroller module, wherein the first microcontroller module is adapted to receive data from the first sensor module; and a first illumination circuit (Fig. 2: 52A-D, 50) disposed on the first printed circuit board and including a first switching element and a first light element ([0090] “the devices 52A-52D may be individual light sources”), the first light element is operably coupled to the first power circuit,; and a second light module (Fig. 15: right side), including: a second printed circuit board (Fig. 2: it’s well known that circuit components are arranged on a board; Fig. 15: 202; [0143] “the conduit may be a circuit board that includes breaks and connectors between the breaks between the lighting systems 102”) including a second power circuit (Examiner markup Fig. 2: A) with first and second I/O power terminals (Fig. 2: input terminals to wires of 44, output terminals to wires of 44), and a second data circuit (Examiner markup Fig. 2: 29, B) with first and second I/O data terminals (Fig. 2: 32A, 32B), wherein the first I/O power terminal (Fig. 15 left 110 terminal of right PCB 202) of the second printed circuit board is operably coupled to the second I/O power terminal (Fig. 15: right 110 terminal of left PCB 202) of the first printed circuit board, and the first I/O data terminal (Fig. 15 left 108 terminal of right PCB 202) of the second printed circuit board is operably coupled to the second I/O data terminal (Fig. 15 right 108 terminal of left PCB 202) of the first printed circuit board; a second microcontroller module (Fig. 2: 46) disposed on the second printed circuit board and operably coupled to the second data circuit; a second sensor (Fig. 2: 42) module disposed on the second printed circuit board and operably coupled to the second microcontroller module, wherein the second microcontroller module is adapted to receive data from the second sensor module and the first microcontroller module; and a second illumination circuit (Fig. 2: 52A-D, 50) disposed on the second printed circuit board and including a second switching element and a second light element ([0090] “the devices 52A-52D may be individual light sources”), the second light element is operably coupled to the second power circuit.
Lys does not explicitly teach in Fig 2 a first sensor module disposed on the first printed circuit board; a first illumination circuit including a first switching element and the first switching element is operably coupled to the first microcontroller module via the first data circuit, and the first switching element is adapted to receive a signal from the first microcontroller module to cause the first light element to operate; and the second switching element is operably coupled to the second microcontroller module and the first microcontroller module via the second data circuit and the second switching element is adapted to receive a signal from the second microcontroller module or the first microcontroller module to cause the second light element to operate.  However, Fig. 2 is a representative of lighting controller for each light module shown in Fig. 15; [ 0091] teaches “control circuitry 50 of the controller 26 shown in FIG. 2 may include one or more digital-to-analog converters (not shown in the figure) to convert data portions received from the microprocessor 46 to analog voltage or current output signals provided by the output ports”; Mueller (US 6016038) by incorporation also teaches in Fig. 9 switch 90 connected to µC 92 for controlling the lights (120, 140, 160); Fig. 3 teaches the sensor disposed on a circuit board of controller 26B that includes input port 31.  Furthermore, [Lys (US 6166496) by incorporation in (Fig. 82) showing a badge/PCB (1060) having sensor/detector (1066) and LEDs (1061) disposed on it; Dowling (US 2003/0222587) of CON of 09/213607 teaches in (Fig. 1) a sensor (40) and LEDs (20) disposes on a PCB (10)].  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Lys in order to use a circuit board as a substrate for arranging electrical components and as well as driving the lighting elements with switching elements using data signal from the microcontroller since the lighting fixture can be controlled in response to various stimuli for a variety of space illumination applications [0068].  Therefore, the subject matter claimed would have been obvious in view of Lys.

Regarding Claim 12, Lys teaches the lighting system of claim 11, wherein each of the first and second light modules further includes a power management module (Fig. 2: 44 within each of 102 in Fig. 15).

Regarding Claim 14, Lys teaches the lighting system of claim 11, wherein the first switching element is adapted to operably couple the first light element to the first power circuit to cause the first light element to operate (Mueller (US 6016038) by incorporation [col9 ln5-10] “A current switch 90, coupled to the microcontroller 92, may be used to control the current supply to LEDs 120, 140, and 160).

Regarding Claim 16, Lys teaches the lighting system of claim 11, wherein each of the first and second printed circuit boards further includes a ground circuit (Fig. 13: 112; Fig. 15, 112).

Regarding Claim 18, Lys teaches the lighting system of claim 11, further comprising a power source ([0042] “a power input pin adapted to receive external power”) coupled to the first I/O power terminal of the first printed circuit board.

Regarding Claim 19, Lys teaches the lighting system of claim 11, further comprising a switching module (Fig. 1: 20; [0128] “The central processor 504 may also be associated with another controller, user interface, sensor, transducer or other system to initiate or generate lighting effects”) coupled to the first I/O data terminal of the first printed circuit board.

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lys as applied to claim 1 in view of De Vries (US 2021/0144834).
Regarding Claim 5, Lys teaches the light module with all the limitation as claimed in claim 1 except the sensor module includes at least one of a time-of-flight module and an accelerometer.
De Vries is in the field of lighting (abstract) and teaches the sensor module includes at least one of a time- of-flight module and an accelerometer ([claim 5] “the sensor comprises at least one of a microphone for capturing audio, an accelerometer for detecting movement and/or vibration, a camera for capturing moving and/or still images, and a time-of-flight light sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Lys with a TOF and accelerometer sensor as taught by De Vries in order to detect static objects from moving objects since such a sensor increases reliability and accuracy of the analysis reducing false positives [0059].

Regarding Claim 15, Lys teaches the lighting system of claim 11 except each of the first and second sensor modules includes at least one of a time-of-flight module and an accelerometer.
De Vries is in the field of lighting (abstract) and teaches the sensor module includes at least one of a time- of-flight module and an accelerometer ([claim 5] “the sensor comprises at least one of a microphone for capturing audio, an accelerometer for detecting movement and/or vibration, a camera for capturing moving and/or still images, and a time-of-flight light sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Lys with a TOF and accelerometer sensor as taught by De Vries in order to detect static objects from moving objects since such a sensor increases reliability and accuracy of the analysis reducing false positives [0059].

Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lys as applied to claim 1 in view of Melzner (US 2010/0219758).
Regarding Claim 8, Lys teaches the light module of claim 7 except the switching element is adapted to operably couple the light element to the ground circuit to cause operation of the light element.
Melzner is in the field of lighting (abstract) and teaches the switching element (Fig. 7: 68) is adapted to operably couple the light element (Fig. 7: 401) to the ground circuit (Fig. 7: GND) to cause operation of the light element.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Lys with connecting the light element to ground as taught by Melzner in order to complete the circuit allowing the current to flow through the LEDs and switch then to ground since it is well known in the art that an unground circuit would not function properly.

Regarding Claim 17, Lys teaches the lighting system of claim 16 except the first switching element is adapted to connect the first light element to the ground circuit illuminate the first light element.
Melzner is in the field of lighting (abstract) and teaches the first switching element (Fig. 7: 68) is adapted to connect the first light element (Fig. 7: 401) to the ground circuit (Fig. 7: GND) illuminate the first light element.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Lys with connecting the light element to ground as taught by Melzner in order to complete the circuit allowing the current to flow through the LEDs and switch then to ground since it is well known in the art that an unground circuit would not function properly.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lys as applied to claim 11 in view of Song (US 10757767) and Melzner.
Regarding Claim 20, Lys teaches the lighting system of claim 11 except each of the first and second switching elements includes a MOSFET.
Melzner is in the field of lighting (abstract) and teaches the switching element (Fig. 7: 68).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Lys with a switching element as taught by Melzner in order to complete the circuit allowing the current to flow through the LEDs and switch then to ground since it is well known in the art that an unground circuit would not function properly.
Song is in the field of lighting (abstract) and teaches a switching element being a MOSFET ([col6 ln20-25] “a switch 105, which, in the example, is an N-channel MOSFET”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Lys and Melzner with a mosfet switch as taught by Song in order to drive a load using a control signal since the MOSFET can be activated/deactivated based on the control signal ([col7 ln15-20]).
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844